DETAILED ACTION


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US Pub. No. 2015/0007841 A1).
Regarding claim 1, Yamasaki discloses, a nail contour detecting device comprising a processor, (See Yamasaki ¶97, “As illustrated in FIG. 3, the control device 50 is a computer equipped with: a control section 51 composed of a not-illustrated Central Processing unit (CPU) etc.”)
wherein the processor obtains first feature point data of a first nail contour which is a nail contour detected from a first nail image obtained by imaging a nail of a finger or a toe, (See Yamasaki ¶258-259, “In the adjusted automatic nail contour recognizing process according to Method 1, first, the nail contour recognizing section 512 automatically recognizes the nail contour from the re-taken nail image (secondary automatic nail contour recognition) (Step S41). Then, the primary automatically-recognized nail contour L1, the adjusted nail contour RL and the border branch points DP are read out from the storage section 52 (Step S42).”)

and the processor obtains one nail contour based on the first feature point data and the second feature point data.  (See Yamasaki ¶261-268, “The nail contour after adjustment is then set as the adjusted automatically-recognized nail contour (Step S49).”)

Regarding claim 3, Yamasaki discloses, the nail contour detecting device of claim 1, wherein the first nail contour and the second nail contour are detected in the first nail image and the second nail image respectively by different methods.  (See Yamasaki ¶73, “Then a later-described nail contour recognizing section 512 automatically recognizes the contour (shape) of the nail T on the basis of the nail image (primary nail image) obtained by primary photographing and the nail image (secondary nail image) obtained by secondary photographing.” Further see Yamasaki ¶136, “Incidentally, the method for detecting the nail contour (nail shape) by the nail contour recognizing section 512 is not limited to the example illustrated herein, and various methods for detecting the contour can be 
applied.”)

Regarding claim 4, Yamasaki discloses, the nail contour detecting device of claim 1, wherein the first nail contour is obtained by a user manually detecting the nail contour in the first nail image.  (See Yamasaki ¶208, “As illustrated in FIG. 7A, in the manual track mode A and the manual 
track mode B, a user traces the adjustment target portion of the primary automatically-recognized nail contour L1 with the pen 123, on the nail contour adjustment screen displayed in the touch panel input section 122.”)

Regarding claim 8, Yamasaki discloses, a nail contour detecting method, comprising: obtaining a first nail image imaging a nail; obtaining a second nail image imaging a nail of a same finger or toe as the first nail image; obtaining first feature point data of a first nail contour which is a nail contour detected from the first nail image imaging the nail of a finger or a toe, and second feature point data of a second nail contour which is a nail contour detected from the second nail image obtained by imaging the nail of the same finger or toe as the first nail image; and obtaining one nail contour based on the first feature point data and the second feature point data.  (See the rejection of claim 1 as it is equally applicable for claim 8 as well.)

Regarding claim 9, Yamasaki discloses, a non-transitory readable storage medium storing a program which makes a computer of a nail contour detecting device realize functions of: (See Yamasaki ¶18, “According to the third aspect of the present 
obtaining a first nail image imaging a nail; obtaining a second nail image imaging a nail of a same finger or toe as the first nail image; obtaining first feature point data of a first nail contour which is a nail contour detected from the first nail image imaging the nail of a finger or a toe, and second feature point data of a second nail contour which is a nail contour detected from the second nail image obtained by imaging the nail of the same finger or toe as the first nail image; and obtaining one nail contour based on the first feature point data and the second feature point data.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US Pub. No. 2015/0007841 A1) in view of Kato et al. (US Pub. No. 2011/0158542 A1).
Regarding claim 7, Yamasaki discloses, the nail contour detecting device of claim 1, but he fails to disclose the following limitations.
However Kato discloses, further comprising a memory that stores, in advance, a reliability map which shows a reliability of each feature point data forming the nail contour, wherein the processer carries out contour detection of the nail reflecting the reliability of feature point data which forms the nail contour by referring to the reliability map. (See Kato ¶40-41, “Reference numeral 404 schematically exemplifies a reliability map, which corresponds to the reliability map 11.  Reference numerals 405 and 406 denote the positions which are highly reliably expected to be a feature point position to be detected (which have high degrees of matching with the template in this case).  FIG. 4 shows the result of matching with the template 402 used to detect the endpoint of the tail of the left eye. … The generated reliability map 11 is transferred to the RAM 210 via the DMAC 206.  After the transfer is completed, the CPU 208 starts feature point position decision operations (steps S101 to S107).  Thereafter, the CPU 208 continues the processing by referring to the reliability map 11 stored in the RAM 210.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stored reliability map for detecting feature point position as suggested by Kato to Yamsaki’s contour feature points using .

Allowable Subject Matter
Claim 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the nail contour detecting device of claim 1, wherein the processor obtains the one nail contour by carrying out alignment of the first nail contour and the second nail contour based on a reliability of the first feature point data and the second feature point data and adopting feature point data having a greater reliability among the first feature point data and the second feature point data. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 5, the nail contour detecting device of claim 1, wherein the processer adopts feature point data having a greater reliability to obtain the one nail contour in a case where either of the first feature point data and the second feature point data has a reliability that is equal to or greater than a threshold.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6, the nail contour detecting device of claim 1, wherein the processer adopts the second feature point data to obtain the one nail contour in a case 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662